                         IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

      IN RE:                                       CASE NO. 19-40267-jpg

      California Palms, LLC                        CHAPTER 11

      Debtor(s)                                    JUDGE JOHN P. GUSTAFSON

                                                   NOTICE OF APPEARANCE OF
                                                   COUNSEL AND REQUEST FOR NOTICE



           PLEASE TAKE NOTICE that Joshua Vaughan, Thomas R. Houlihan and the law

     firm of Amer Cunningham Co., L.P.A. hereby enter their appearance on behalf of the

     State of Ohio, Bureau of Workers Compensation, Department of Jobs and Family

     Services, and Department of Taxation. Pursuant to Fed. R. Bankr. P. 2002(g),

     counsel requests that all notices given or required to be given in this case and all

     papers served or required to be served in this case, be given to and served at the

     address set forth for it in the proofs of claim and also at the following address and email

     address:

     Joshua Vaughan
     Thomas R. Houlihan
     Amer Cunningham Co., L.P.A.
     One Cascade Plaza, Suite 1510
     Akron, OH 44308
      (330) 762-2411
     Fax (330) 762-9918
     jvaughan@amer-collect.com




19-40267-jpg    Doc 72   FILED 05/09/19    ENTERED 05/09/19 16:50:35        Page 1 of 3
           PLEASE TAKE FURTHER NOTICE that the foregoing request includes not only

     the notices referred to in Federal Rules of Bankruptcy Procedure 2002, 9007 and 9010

     but also includes, without limitation, any orders, applications, motions, petitions, plans,

     pleadings, requests, complaints or other papers which affect or seek to affect in any

     way the procedural or equitable rights or interests of the State of Ohio.             The

     undersigned requests that he be added to the Clerk’s mailing matrix in this case.


                                              Respectfully submitted,




                                              /s/ Josh Vaughan ____________
                                              Joshua Vaughan (#0090535)
                                              JVaughan@amer-collect.com
                                              /s/ Tom Houlihan _________
                                              Thomas R. Houlihan (#0070067)
                                              Houlihan@amer-law.com
                                              AMER CUNNINGHAM CO., L.P.A.
                                              One Cascade Plaza, Suite 1510
                                              Akron, OH 44308
                                               (330)762-2411
                                              Fax (330) 762-9918
                                              Special Counsel to the State of Ohio
                                              Attorney General




19-40267-jpg   Doc 72   FILED 05/09/19     ENTERED 05/09/19 16:50:35        Page 2 of 3
                                   CERTIFICATE OF SERVICE

     I hereby certify that a copy of the foregoing Notice of Appearance was served by ECF (i)
     electronically on the date of filing through the court’s ECF System on all ECF
     participants registered in this case at the email address registered with the court and (ii)
     by ordinary U.S. Mail on 5/9/2019 addressed to:


     None.




                                               /s/ Josh Vaughan    ________
                                               /s/ Tom Houlihan____________
                                               Special Counsel to the State of Ohio
                                               Attorney General




19-40267-jpg   Doc 72   FILED 05/09/19     ENTERED 05/09/19 16:50:35         Page 3 of 3
